Citation Nr: 1046165	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  05-06 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to February 
1971, from September 1973 to April 1974, and from April 1975 to 
February 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO or AOJ) in St. Louis, 
Missouri.  In February 2006, the Veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO (Travel Board 
hearing). 

The issue on appeal was initially characterized as a new and 
material evidence claim.  However, in an April 2007 decision, the 
Board reopened the claim based on a finding that new and material 
evidence had been received.  The Board then proceeded to remand 
the issue of service connection for PTSD issue for further 
development.  The Agency of Original Jurisdiction (AOJ) 
subsequently completed this development as directed.  

This case again reached the Board in July 2009, at which time the 
Board issued a decision denying service connection for PTSD.  
However, the Veteran appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  Pursuant to a June 
2010 Order and Joint Motion, the Court vacated the Board's 
decision and remanded the PTSD claim to the Board to provide 
adequate reasons and bases for its findings.  Specifically, the 
parties on page 3 of the Joint Motion pointed out that the Board 
did not adequately discuss the January 2009 VA psychiatric 
examiner's failure to indicate whether there was any link between 
the current personality disorder diagnosis and the Veteran's 
confirmed, in-service diagnosis of a personality disorder.  

Admittedly, the Board is somewhat puzzled by the Order and Joint 
Motion since in the July 2009 Board decision the Board emphasized 
that VA has clearly defined "defects" such as personality 
disorders as "structural or inherent abnormalities or conditions 
which are more or less stationary in nature."  VAOPGCPREC 82-90.  
See also 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010).  In other 
words, defects such as a personality disorder, by definition, are 
permanent, congenital defects that do not change over time in an 
individual.  There is no logical, common sense reason to relate 
an in-service diagnosis of a personality disorder to a post-
service diagnosis.  Personality disorders are simply not 
"diseases" or "injuries" within the meaning of applicable 
legislation.  See again 38 C.F.R. §§ 3.303(c), 4.9, 4.127. 

In any event, upon return from the Court, the Board sent a July 
2010 letter to the Veteran informing him that he had 90 days to 
submit additional evidence with an indication as to whether he 
desired a remand for the AOJ to consider the evidence or whether 
he waived this right.  See generally 38 C.F.R. § 1304 (2010).  In 
response, in October 2010, the Veteran's representative submitted 
an additional, probative August 2010 VA psychiatric opinion 
without a waiver of AOJ consideration.  However, since the Board 
in the present decision is granting the appeal based on this 
additional VA psychiatric evidence, there is no prejudice in 
considering the evidence without a waiver.  See 38 C.F.R. 
§ 1304(c).   


FINDINGS OF FACT

1.  There is sufficient evidence verifying the Veteran's in-
service exposure to various combat and noncombat-related 
traumatic stressors.  

2.  There is an approximate balance of favorable and unfavorable 
evidence insofar as whether the Veteran has a current diagnosis 
of PTSD due his verified in-service stressors.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's PTSD 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Governing Laws and Regulations for Service Connection for PTSD

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2010).  

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Service connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must 
make a specific finding as to whether the Veteran engaged in 
combat).

If VA determines the Veteran did not engage in combat with the 
enemy, or that his alleged stressor does not involve combat, his 
lay testimony, by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates his 
testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  However, 
corroboration of every detail of a claimed stressor, including 
the Veteran's personal participation, is not required; rather, a 
Veteran only needs to offer independent evidence of a stressful 
event that is sufficient to imply his or her personal exposure.  
See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting 
Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In other words, the 
Veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  

Just because, however, a physician or other health professional 
accepted an appellant's description of his military experiences 
as credible and diagnosed him as suffering from PTSD does not 
mean the [Board is] required to grant service connection for 
PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991).  In this regard, a medical provider cannot provide 
supporting evidence that a claimed in-service event actually 
occurred based on a post-service medical examination.  Moreau, 9 
Vet. App. at 395-96.  The Veteran's own statements to the medical 
provider will not be sufficient.  Id.

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence 
of a nexus between the claimed in-service stressor and the 
current disability.  However, again, such after-the-fact medical 
nexus evidence cannot also be the sole evidence of the occurrence 
of the claimed stressor.  Moreau, 9 Vet. App. at 396.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Analysis - PTSD

The Veteran has reported various combat and noncombat-related in-
service stressors throughout the course of the appeal.  He 
contends that he suffers from PTSD as the result of these 
traumatic in-service stressors.  The Veteran has reported in-
service stressful events from 1967 to 1970 that included guarding 
an ammunition dump; ambush and attack of his reconnaissance group 
that included being pinned down, one member being killed, and 
others wounded; and mortar fire, sniper fire, and fire fights 
during multiple and routine convoy escorts.  The Veteran's 
military units in Vietnam were 1) A Troop, 1st Squadron, 11th 
Armored Cavalry Regiment, and 2) Company D, 58th Infantry.  He 
also reported an instance where his unit blew up enemy bunkers, 
with lots of the enemy killed as a result.  He asserts he was 
trained as a "tunnel rat" to infiltrate enemy bunkers.  

With regard to his stressors, the evidence also establishes that 
the Veteran fell from a guard tower in June 1968; was beaten up 
by other soldiers in May 1970; had been trained as an armor 
intelligence specialist, light weapons infantryman, and served as 
a grenadier; and was a reconnaissance scout.  Indeed, his service 
personnel records (SPRs) further established that the Veteran 
participated in five military counter-offensive campaigns: 1) 
Vietnam Counter-Offensive Phase III, 2) TET Counter-Offensive, 3) 
Vietnam Counter-Offensive Phase IV, 4) Vietnam Counter-Offensive 
Phase V, and 5) an Undesignated Campaign.  One of his DD Form 
214s indicates receipt of the Vietnam Campaign Medal (VCM) with 
"V" device.  The Veteran provided details about his stressors 
in his December 2003 claim, in VA PTSD examinations dated in 
April 2004 and January 2009, in VA psychiatric treatment notes 
dated in July 2009 and August 2010, and during his February 2006 
Travel Board hearing testimony.  

Many elements of the Veteran's alleged stressors are verified.  
Specifically, the Joint Services Records Research Center (JSRRC) 
confirmed elements of his combat-related stressors in December 
2008.  The Veteran also is in receipt of a combat-related medal 
(VCM with "V" device).  Thus, the Board finds that there is 
sufficient evidence to demonstrate that the Veteran engaged in 
combat with the enemy.  38 C.F.R. § 3.304(f).  See also 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 
Vet. App. 353 (1998) (Board must make a specific finding as to 
whether the Veteran engaged in combat).  There is also sufficient 
corroborative evidence for elements of his noncombat-related 
stressors in that service treatment records (STRs) and SPRs 
confirm he fell from a guard tower in June 1968 and was beaten up 
by other soldiers in May 1970.  38 C.F.R.  § 3.304(f); Cohen, 10 
Vet. App. at 147; Moreau, 9 Vet. App. at 395.  The Board 
emphasizes that a stressor need not be corroborated in every 
detail.  Pentecost, 16 Vet. App. at 128.  

However, the threshold consideration for any service connection 
claim is the existence of a current disability.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In particular, the remaining question here is whether 
there is current medical evidence diagnosing PTSD in accordance 
with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), as well as competent 
evidence of a nexus between current PTSD symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

In this regard, the evidence of record is mixed.  The medical 
evidence of record on this determinative issue of nexus includes 
several favorable medical opinions vs. several unfavorable 
medical opinions.  As to the unfavorable opinion, a January 2009 
VA psychiatric examiner opined that the Veteran did not meet the 
DSM-IV criteria for having PTSD related to his verified in-
service stressors.  In contrast, as to the favorable evidence, an 
earlier April 2004 VA psychological examiner assessed that the 
Veteran did in fact have PTSD attributable to his in-service 
stressors.  In addition, as to the favorable evidence, VA 
psychotherapy records dated in 2000, 2004, 2007, and 2008 
document a diagnosis of PTSD, although no particular stressors 
are discussed in the context of this diagnosis.  Finally, as to 
the favorable evidence, subsequent to the July 2009 Board 
decision that denied the claim, the Veteran submitted new July 
2009 and August 2010 VA psychiatric treatment notes.  These 
treatment notes included detailed psychiatric testing and an 
opinion assessing that the Veteran did in fact meet the DSM-IV 
criteria for PTSD.  The VA psychiatrist who authored these 
treatment notes also opined that the Veteran's PTSD is 
attributable to his already verified in-service stressors.     

In evaluating the probative value of competent medical evidence, 
the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  
It is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons or bases.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995).

As to the negative opinion, the January 2009 VA psychiatric 
examiner opined that the Veteran had a personality disorder, but 
did not meet DSM-IV criteria for PTSD.  This opinion was rendered 
after an extensive interview and testing, as well as a thorough 
review of the entire claims folder, including the Veteran's STRs 
and SPRs.  The examiner acknowledged the Veteran's exposure to 
life-threatening in-service stressors, but still did not believe 
the Veteran has PTSD due to these stressors.  The examiner noted 
that although the Veteran was in combat and does have nightmares, 
"he is engaged with life, participates in activities, is not 
depressed, does not suffer from a foreshortened sense of the 
future, and he is able to enjoy a close relationship.  He is not 
emotionally numb.  Through his temper flares, he is not 
consistently overly aroused."  His feeling of anger and furious 
behavior "can be accounted for by a personality disorder that 
includes paranoid features.  Overall, this opinion was thorough 
and supported by a lengthy explanation with reasons and bases.  
Therefore, this VA opinion is entitled to significant probative 
value, and provides strong evidence against the claim.  
                        
Notably, by having access to the entire claims folder, the 
January 2009 VA examiner was able to review the entire evidence 
of record, including some of the inaccuracies of the Veteran's 
statements throughout the appeal.  Specifically, the Veteran 
previously inaccurately stated he was shot through the hand 
during service.  The examiner noted that "portions of the record 
are inconsistent with each other and may raise doubts about the 
individual's veracity."  In addition, the examiner stated that 
the Veteran previously falsely indicated he received the Purple 
Heart, when in fact he did not.  The Board also sees the Veteran 
previously alleged he was in receipt of the Combat Infantryman 
Badge, despite the fact that his service records show he did not 
receive this award.  But the January 2009 examiner also noted 
that elements of the Veteran's stressors have been confirmed as 
well.  Regardless, most importantly, the January 2009 examiner 
had access to the Veteran's STRs and SPRs revealing an in-service 
diagnosis of personality disorder.  The 2004 examiner was not 
aware of this previous diagnosis.  The January 2009 VA examiner 
persuasively reasoned that the Veteran's personality disorder 
diagnosis accounts for his psychological symptoms, as opposed to 
PTSD.  However, the Board acknowledges that the June 2010 Joint 
Motion pointed out a flaw with the January 2009 VA examination.  
That is, the January 2009 VA examiner erroneously stated that the 
Veteran's service records did not show any psychiatric treatment, 
outpatient or inpatient, despite the fact that service records 
documented treatment for a personality disorder.   

In contrast, as to the positive medical evidence, VA 
psychotherapy records dated in 2000, 2004, 2007, and 2008 
document a diagnosis of PTSD, although no particular stressors 
are discussed in the context of rendering this diagnosis.  In 
essence, these VA treatment records do not discuss a link between 
current PTSD symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  In addition, there is no evidence that the PTSD 
diagnosis rendered in VA treatment records was based on 
psychiatric testing in accordance with DSM-IV, as required under 
38 C.F.R. § 3.304(f).  In order to provide competent evidence of 
a nexus, these records should at least have provided relevant 
specific information about the claimed in-service stressors.  The 
diagnosis of PTSD has to be supported by history and description.  
In assessing evidence, the failure of a medical professional to 
provide a basis for his or her opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Thus, overall, these VA treatment records are entitled to limited 
probative value.  

As to the positive evidence, an April 2004 VA psychological 
examiner recounted the Veteran's various stressors, and diagnosed 
the Veteran with PTSD based on these stressors.  She noted the 
Veteran met the DSM-IV criteria for PTSD.  The Veteran 
experienced combat trauma, with subsequent reports of nightmares, 
avoidance, irritability, and generalized autonomic arousal.  
Notably, although the VA examiner had access to the Veteran's 
post-service VA treatment records in rendering her diagnosis, she 
did not have access to his STRs or SPRs that provided further 
descriptive information regarding his stressors and his in-
service diagnosis of immature personality disorder with passive-
aggressive trends.  Overall, however, this opinion provides 
evidence in support of the claim.

As to the most important positive evidence, subsequent to the 
July 2009 Board decision, the Veteran submitted new July 2009 and 
August 2010 VA psychiatric treatment notes.  These treatment 
notes included detailed psychiatric testing and an opinion 
assessing that the Veteran did in fact meet the DSM-IV criteria 
for PTSD.  The VA psychiatrist who authored these treatment notes 
also opined that the Veteran's PTSD is attributable to his 
already verified in-service stressors.  The VA psychiatrist 
confirmed that in rendering this opinion, he reviewed the other 
VA examinations of record, VA psychiatric treatment records, and 
service records.  He acknowledged the diagnosis of personality 
disorder that other military and post-service physicians had 
attributed to the Veteran's symptomatology.  However, he reasoned 
that PTSD was a more "accurate" diagnosis because of the 
Veteran's particular symptoms, the confirmed presence of war 
stressors, and the unfolding of symptoms as discussed in other VA 
psychiatric treatment notes.  This nexus opinion by a VA 
psychiatrist provides strong evidence in support of the Veteran's 
claim.   

Therefore, certain elements of both the positive and negative 
opinions in this case are probative.  In adjudicating this claim, 
the Board has also considered the doctrine of reasonable doubt.  
As the Court has written:

	A unique standard of proof applies in 
decisions on claims for Veterans' benefits.  
Unlike other claimants and litigants, 
pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a Veteran is 
entitled to the "benefit of the doubt" when 
there is an approximate balance of positive 
and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court in 
Gilbert noted that the standard of proof is to instruct the 
fact-finder in the "'degree of confidence our society thinks we 
should have in the correctness of a factual conclusion for a 
particular type of adjudication.'"  This burden "'reflects not 
only the weight of the private and public interest affected, but 
also a societal judgment about how the risk of error should be 
distributed between the litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of positive 
and negative evidence regarding the merits 
of an issue material to the determination in 
the matter, the benefit of the doubt in 
resolving each such issue shall be given to 
the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the appellant prevails.  Where the 
"fair preponderance of the evidence" is against the claim, the 
appellant loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.  "A properly supported 
and reasoned conclusion that a fair preponderance of the evidence 
is against the claim necessarily precludes the possibility of the 
evidence also being in an approximate balance."  Id. at 58.  The 
Court has further held that where there is "significant evidence 
in support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Here, there is an approximate balance of the positive and 
negative evidence.  All of the above VA medical evidence and 
opinions provide contrasting, yet well-reasoned viewpoints with 
adequate reasons and bases for their respective conclusions.  
Some of the opinions have flaws as well.  However, in light of 
the contrasting, yet equally probative opinions in the present 
case, the benefit of the doubt is resolved in the Veteran's 
favor.  Thus, service connection for PTSD is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

Service connection for PTSD is granted.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


